Fourth Court of Appeals
                                   San Antonio, Texas
                                         JUDGMENT

                                       No. 04-13-00270-CV

                                     Leticia R. BENAVIDES,
                                             Appellant

                                               v.
    Shirley Hale Mathis, as Temporary Guardian -Trustees of the Benavides Family Mineral
              Shirley Hale MATHIS, Individually and as Temporary Guardian of
           the Person and Estate of Carlos Y. Benavides, Jr., an Incapacitated Person,
                             Jesus Guillen, and Julio A. Garcia, Jr.,
                                           Appellees

                   From the County Court at Law No. 2, Webb County, Texas
                             Trial Court No. 2011-PB6-000081-L2
                            Honorable Jesus Garza, Judge Presiding

     BEFORE JUSTICE BARNARD, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

       It is ORDERED that appellees Shirley Hale Mathis, Individually and as Temporary
Guardian of the Person and Estate of Carlos Y. Benavides, Jr., an Incapacitated Person, Jesus
Guillen, and Julio A. Garcia, Jr., recover their costs of appeal from appellant Leticia R. Benavides.
See TEX. R. APP. P. 43.4.

       SIGNED March 26, 2014.


                                                  _____________________________
                                                  Rebeca C. Martinez, Justice